Title: From James Madison to Edmund Randolph, 22 January 1782—Misdated
From: Madison, James
To: Randolph, Edmund

Editorial Note
22 January 1782[3]. The manuscript of this document is now missing. A printed copy is in Madison, Papers (Gilpin ed.)Henry D. Gilpin, ed., The Papers of James
          Madison (3 vols.; Washington, 1840)., I, 111–12. Many years after writing the letter, JM selected at least a portion of it for inclusion in the earliest edition of his papers. Either JM misdated the letter a year too early, or Gilpin mistook JM’s “3” in “1783” for “2.”
